63 F.3d 25
64 USLW 2123, Prod.Liab.Rep. (CCH) P 14,300
Linda TALBOTT, etc., et al., Plaintiffs, Appellants,v.C.R. BARD, INC., et al., Defendants, Appellees.
No. 94-1951.
United States Court of Appeals, First Circuit.
Heard March 1, 1995.Decided Aug. 14, 1995.

Jeffrey S. Beeler with whom Jeffrey A. Newman and Newman, Heineman & Itzkowitz, Boston, MA, were on brief, for appellants.
Francis C. Lynch with whom Daryl J. Lapp and Palmer & Dodge, Boston, MA, were on brief, for appellee C.R. Bard, Inc.
Robert D. Keefe with whom Hale and Dorr, Boston, MA, was on brief, for appellee David Prigmore.
William H. Kettlewell with whom Dwyer & Collora, Boston, MA, was on brief, for appellee John Cvinar.
Michael S. Raab, Atty., Civil Div., with whom Frank W. Hunger, Asst. Atty. Gen., Washington, DC, Donald K. Stern, U.S. Atty., Boston, MA, Douglas N. Letter, Appellate Litigation Counsel, U.S. Dept. of Justice, Washington, DC, and Margaret Jane Porter, Chief Counsel, and Beverly Rothstein, Atty., Food and Drug Admin., Rockville, MD, were on brief, for the U.S., amicus curiae.
Before STAHL, Circuit Judge, CAMPBELL, Senior Circuit Judge, and JOHN R. GIBSON,* Senior Circuit Judge.
LEVIN H. CAMPBELL, Senior Circuit Judge.


1
Section 360k(a) of the Medical Device Amendments ("MDA") to the Food, Drug and Cosmetic Act ("FDCA") provides:


2
[N]o State or political subdivision of a State may establish or continue in effect with respect to a device intended for human use any requirement--


3
(1) which is different from, or in addition to, any requirement applicable under this chapter to the device, and


4
(2) which relates to the safety or effectiveness of the device or to any other matter included in a requirement applicable to the device under this chapter.


5
21 U.S.C. Sec. 360k(a) (1988).  This appeal presents two questions:  (1) whether the above provision applies to state tort law claims asserted against a medical device manufacturer;  and (2) if so, whether there is an exception to the preemption clause where the manufacturer fails to comply with the MDA.  We hold that the answers to the two questions are, respectively, yes and no.  We therefore affirm the district court's dismissal of this case for failure to state a claim under Fed.R.Civ.P. 12(b)(6).

I.

6
It is unnecessary to set out the facts and procedural background at length as these are in the district court's comprehensive opinion.  Talbott v. C.R. Bard, Inc., 865 F.Supp. 37, 39-52 (D.Mass.1994) (sections I and II.A).  To orient the reader of this opinion, we provide only the following brief summary.  On December 28, 1988, Eunice Beavers died on the operating table during an angioplasty procedure when a heart catheter failed to deflate while inserted in one of her coronary arteries.  Her heirs, Linda Talbott et al., sued the manufacturer of the heart catheter, C.R. Bard, Inc.  ("Bard"), and two members of its management for wrongful death, alleging numerous state tort claims:  negligence, breach of express and implied warranties, punitive damages, negligent infliction of emotional distress, fraudulent misrepresentation and concealment, negligent hiring, civil conspiracy, unfair trade practices.  The district court dismissed the complaint under Fed.R.Civ.P. 12(b)(6), finding that all the claims were preempted by Sec. 360k(a) of the MDA.  Plaintiffs now appeal.

II.

7
To determine whether federal law preempts state law, we look to the intent of Congress:  congressional intent to displace state law must be "clear and manifest" before preemption is found.  Rice v. Santa Fe Elevator Corp., 331 U.S. 218, 230, 67 S.Ct. 1146, 1152, 91 L.Ed. 1447 (1947).  Such intent may be expressed either explicitly, in the language of a statute, or implicitly, through passage of a statutory scheme that extensively occupies the field or where the purpose and objectives of federal law would be frustrated by state law.  Here, Congress has manifested its intention an explicit preemption clause, Sec. 360k(a).  Thus, absent any "general, inherent conflict" between state and federal law, we need only ascertain the preemption Congress intended.  Freightliner Corp. v. Myrick, --- U.S. ----, ----, 115 S.Ct. 1483, 1488, 131 L.Ed.2d 385 (1995);  Cipollone v. Liggett Group, 505 U.S. 504, 515-18, 112 S.Ct. 2608, 2617-18, 120 L.Ed.2d 407 (1992).  We review the district court's reading of the clause de novo, taking all of plaintiffs' factual averments as true and indulging every reasonable inference in plaintiffs' favor.  Garita Hotel Ltd. Partnership v. Ponce Federal Bank, 958 F.2d 15, 17 (1st Cir.1992).

A. State Tort Law Imposes Requirements

8
Plaintiffs insist that the district court erred in concluding that state tort law imposes a "requirement" as that term it used in Sec. 360k(a).  Plaintiffs argue that Congress meant "requirement" to include only the state's positive enactments--such as statutes and regulations--and not common law causes of action.  This issue, however, has been resolved against plaintiffs in this circuit in two decisions:  King v. Collagen Corp., 983 F.2d 1130, 1135-36 (1st Cir.), cert. denied, --- U.S. ----, 114 S.Ct. 84, 126 L.Ed.2d 52 (1993), and Mendes v. Medtronic, Inc., 18 F.3d 13, 16 (1st Cir.1994).  In both, this court has ruled that Congress understood state tort law to impose a "requirement" such as to subject state tort law to the MDA's preemption clause.  Where the requirement is "different from, or in addition to" the requirement imposed by the MDA, state tort law will be preempted.  A like construction has been adopted by every other circuit court that has considered the issue.1  Plaintiffs argue that we should overrule King and Mendes as having been wrongly-decided.  However, except in certain circumstances not present here, the prior decisions of panels of this court may be overruled only by the full court en banc.  United States v. Newman, 49 F.3d 1, 11 (1st Cir.1995).  We accordingly, we hold that state tort law falls within Sec. 360k(a).

B. No Exception For Non-Compliance

9
Plaintiffs next argue that, even assuming Sec. 360k(a) applies to state tort law generally, the district court erred in holding that it applies where a manufacturer has failed to comply with the provisions of the MDA by fraudulently obtaining approval from the Food and Drug Administration ("FDA").  Plaintiffs argue that, in enacting Sec. 360k(a), Congress intended to preempt only state laws that sought to impose liability on manufacturers who were already complying with the MDA.  Congress did not, plaintiffs assert, intend to afford such protection to manufacturers who failed to comply with the provisions of the MDA.  Such a result would conflict, in plaintiffs' view, with the MDA's basic purpose of protecting individuals from unreasonably dangerous and defective medical devices.  Where a manufacturer has failed to comply with the MDA, state tort liability would merely impose additional state sanctions for noncompliance with the MDA.  Here, plaintiffs argue, Bard clearly violated the provisions of the MDA by submitting false data to the FDA in order to obtain approval of its heart catheters.


10
As the district court explained, Talbott, 865 F.Supp. at 41-42, Bard pled guilty in an earlier proceeding to a criminal indictment charging it with conspiring to defraud the FDA in connection with applications for pre-market approval of its heart catheters.  Bard was eventually forced to pay civil and criminal fines totaling $61 million.  United States v. C.R. Bard, Inc., 848 F.Supp. 287, 289 (D.Mass.1994).  There is some dispute between the parties as to whether Bard's guilty plea admitted wrongdoing with respect to the particular heart catheter used in Mrs. Beavers's angioplasty.  As this is a motion to dismiss, however, we accept plaintiffs' version of the facts.  Watterson v. Page, 987 F.2d 1, 3 (1st Cir.1993).  Thus, for present purposes we shall assume that Bard fraudulently obtained approval for the heart catheter by submitting false information to the FDA.  The question is whether Sec. 360k(a) applies despite such fraudulent activity.


11
The latter issue may already have been resolved in this circuit against plaintiffs.  In King, the plaintiff contended that the manufacturer had fraudulently obtained FDA approval and that the MDA's preemption clause therefore did not apply.  Judge (now Chief Judge) Torruella, in the opinion for the court, did not reach the question, construing the fraud claim as essentially a failure to warn claim preempted by the MDA.  In what was titled a "concurrence," however, the two other judges on the panel expressed the opinion that there was no exception to the MDA's preemption clause for cases in which the manufacturer failed to comply with the MDA.  As two judges of the panel took this view, it is arguably now stare decisis.


12
If so, however, a separate panel in Mendes overlooked the fact.  The plaintiff in Mendes did not make the exception-for-noncompliance argument made by the plaintiff in King, arguing merely that the MDA did not apply to state tort law.  However, at the end of the opinion, the panel wrote:


13
We express no opinion on whether products liability claims are preempted only if the manufacturer complied with applicable FDA regulations.  The complaint contains no allegations regarding Medtronic's noncompliance with FDA regulations, and plaintiff has offered no evidence that Medtronic violated any FDA requirement.  Our holding is limited to the facts and claims in this case.


14
Mendes, 18 F.3d at 19-20 (citations omitted).  The dicta in Mendes can be read (and plaintiffs argue should be read) to indicate that the issue is still open in this circuit.  Alternatively, it might mean only that the panel in Mendes did not pay close attention to the concurrence in King, since that issue was not before it.  Given the uncertainty regarding the precedential status of the King concurrence, we shall address the arguments anew, as the district court did.


15
We hold that Congress did not intend to provide for an exception to the MDA's preemption clause where a manufacturer fails to comply with the provisions of the MDA by fraudulently obtaining approval of its device from the FDA.  In so holding, we reach the same result reached by the King concurrence and by the two circuit courts of appeal that have expressly addressed this exact issue.  See Reeves v. AcroMed Corp., 44 F.3d 300, 307 (5th Cir.)  (finding no exception to preemption where a manufacturer fraudulently obtained FDA approval), cert. denied, --- U.S. ----, 115 S.Ct. 2251, 132 L.Ed.2d 258 (1995);  Michael v. Shiley, 46 F.3d 1316, 1329 (3d Cir.1995) (same), cert. denied, --- U.S. ----, 116 S.Ct. 67, --- L.Ed.2d ---- (1995).


16
Section 360k(a) preempts broadly any state tort law "requirement" that is "different from, or in addition to" the comprehensive and detailed requirements set forth by federal law.  The terms of the statute make no distinction based upon whether or not a manufacturer has in fact complied with the federal standard.  We find nothing to indicate that preemption is conditional upon satisfactory compliance with the federal standard.  Section 360k(a) does not mention compliance at all.  As Sec. 360k(a) reads, the relevant inquiry is simply whether, in the abstract, the state tort law requirement is "different from, or in addition to" the federal requirement.  If a device manufacturer fails to meet the federal requirements, it will be subject to federal penalties as set forth in the MDA.  Nothing in Sec. 360k(a) suggests that the state requirements are somehow revived by this failure to comply with the federal standard.


17
Plaintiffs argue that state tort claims would not impose a "requirement" that is "different from, or in addition to" federal requirements so long as the state judge instructs the jury that a manufacturer's obligations under state tort law were defined by the provisions of the MDA.  Given such an instruction, plaintiffs say, state tort law would not be imposing any additional requirements, but would only compensate the victim ex post for failure to meet the MDA standards.  This theory of cooperative preemption, however, was expressly rejected, albeit in dictum, in Mendes:


18
One way to ensure that a [state] factfinder applies a standard not adding to or differing from FDA regulations is to supplant the common law standard with FDA's requirements.  We find nothing to support that Congress intended such a radical, unwieldy form of preemption, however, particularly where Congress did not intend to create a private right of action under the Federal Food, Drug, and Cosmetic Act.


19
Mendes, 18 F.3d at 19 n. 4.   It has also been rejected by a number of other circuit courts of appeal.  See Lohr v. Medtronic Inc., 56 F.3d 1335, 1343 (11th Cir.1995) (holding that "preemption under the MDA cannot be defeated by a common lawsuit alleging a violation of the statutory standards");  Michael, 46 F.3d at 1329 (holding that "states have no authority to police ... compliance with the FDA's procedures").2


20
Allowing an exception for noncompliance would disturb the balance Congress struck between the competing goals of protecting individuals from unreasonably dangerous medical devices and spurring innovation by ensuring that device manufacturers are subject to uniform, nationwide standards.  See Mendes, 18 F.3d at 16;  S.Rep. No. 33, 94th Cong., 2d Sess. 5, 12 (1975), (reprinted in 1976 U.S.C.C.A.N. 1070, 1074, 1081).  To see how this is so, we need only imagine how such an exception would operate in practice.  If state tort claims were allowed to go forward, a state court would initially have to determine whether the manufacturer had complied with the MDA.  If, as in this case, the plaintiff claimed that the manufacturer had defrauded the FDA, the state court would need to determine whether the FDA had in fact been defrauded and whether the FDA would have approved the device absent the fraud.  Under this scheme, a device manufacturer could potentially be subject to numerous inconsistent interpretations and applications of the MDA across different states, thus undermining the MDA's goal of uniformity.  Moreover, if state courts erred in their application of the MDA, they would effectively be imposing requirements "different from, or in addition to" those imposed by federal law.  See King, 983 F.2d at 1139-40;  Talbott, 865 F.Supp. at 47.


21
To avoid the possibility of disuniform treatment, Congress placed enforcement authority in the FDA.  The FDA has the broad power:  to withdraw approval of a device if it determines that the device is unsafe or its labelling inadequate, 21 U.S.C. Sec. 360e(e);  to order a recall of the device, Sec. 360h(e);  and to initiate criminal prosecutions against manufacturers, as it did in this case against Bard.  Bard, 848 F.Supp. at 287.   Centrally situated and with the requisite expertise, the FDA is in the best position to determine whether the provisions of the MDA have in fact been violated and to ensure that the law is applied in a uniform manner.  See Michael, 46 F.3d at 1329.   Given the FDA's central enforcement role, the preemptive scope of Sec. 360k(a) becomes clear, as the district court in this case aptly noted:


22
As applied in this case, the express preemption provided by 21 U.S.C. Sec. 360k(a) manifests a decision by Congress to replace completely the private rights of action usually available under state law with civil and criminal enforcement by the federal government when thoroughly regulated devices such as Bard's heart catheter, are at issue.  This judgment represents a permissible decision by Congress that the public interest will best be served by relying exclusively on the FDA to strike the proper balance between reasonably assuring safety and promoting innovation with regard to new devices that have the potential both to enhance and injure human health.


23
Talbott, 865 F.Supp. at 40;  see also Reeves, 44 F.3d at 307.


24
The United States, as amicus curiae, argues that such reasoning, while perhaps applicable in King, is not applicable in this case, because the FDA has already determined that Bard failed to comply with the requirements of the MDA by submitting fraudulent data to the FDA.  Thus, the concerns about disuniformity are not implicated in this case.  Under the United States' scheme, then, a plaintiff would simply need to prove, not that the manufacturer failed to comply with the MDA, but that the FDA had determined that the manufacturer failed to comply.


25
Although this may be a workable arrangement, it still does not get around the problem that neither the language of Sec. 360k(a) nor the legislative history give any hint of congressional intent to create such a unique exception to the MDA's preemption clause.  It may or may not be that allowing injured plaintiffs to recover in state actions when the FDA has determined that a manufacturer violated the MDA would be a desirable rule, from a policy standpoint.  Congress, however has not provided for such a remedy, choosing instead to place sole enforcement authority in the hands of the FDA.  See, e.g., Mendes, 18 F.3d at 19 n. 4 (no federal private right of action under the MDA);  Rodriguez v. SK & F Co., 833 F.2d 8, 9 (1st Cir.1987) (per curiam) (same).  As the district court aptly noted:


26
Congress could reasonably decide that when the FDA has already established it was defrauded, private rights of action to recover damages on behalf of injured individuals are appropriate.  Where, as here, it is well-established that there is generally no private right of action to enforce the MDA, if Congress intends to create an exception for fraud which has already been demonstrated by the FDA, it should say so clearly.  In view of the unqualified language of the MDA's present preemption provision, however, this court does not have a proper basis for inferring that such an exception was intended.


27
Talbott, 865 F.Supp. at 47.


28
The absence of a non-compliance exception does not mean that individuals injured by noncompliance will always be without compensation.  In a criminal judgment against a manufacturer, a court may, as part of any sentence, award restitution to those harmed.  See 18 U.S.C. Sec. 3663(a)(1);  Bard, 848 F.Supp. at 292-93.   While the district court accepted a binding plea agreement from Bard that contained no restitution provision, it did so, in part, because it erroneously believed that civil proceedings could provide appropriate compensation.  Talbott, 865 F.Supp. at 47-48;  Bard, 848 F.Supp. at 293.   Courts in future criminal proceedings will, or should, be aware that restitution may be the only redress for those harmed by manufacturers who have failed to comply with the provisions of the MDA.


29
Like the court below, we cannot find any exception to Sec. 360k(a) where a manufacturer of a Class III device has failed to comply with the requirements of the MDA.

C. Application of Preemption Clause

30
Having held that the MDA's preemption clause applies to state tort law, whether or not the manufacturer has complied with the provisions of the MDA, we must next determine whether the requirements imposed by plaintiffs' numerous state law claims are "different from, or in addition to" the ones imposed by the MDA.  In its opinion below, the district court did a thorough job of analyzing each of plaintiffs' claims, finding that each of them imposed additional requirements and was therefore preempted.  As we agree with the district court's analysis and as we see no reason to repeat it here, we adopt those portions of the district court's opinion.  Talbott, 865 F.Supp. at 49-52 (section II.C);  see In re San Juan Dupont Plaza Hotel Fire Litig., 989 F.2d 36, 38 (1st Cir.1993) (where district judge produces a well-reasoned opinion that reaches the correct result, a reviewing court should not write at length merely to put matters in its own words).  We hold that all of plaintiffs' claims are preempted by Sec. 360k(a).


31
We note, briefly, that the Third Circuit in Michael, 46 F.3d at 1328, 1331, though agreeing in large part with our analysis, has held that claims for breach of express warranty and fraudulent advertising are not preempted by Sec. 360k(a).  The latter claim is not present in this case, as plaintiffs' fraudulent misrepresentation claim is based on statements made to the FDA, a claim which the Michael court agreed is preempted.  Id. at 1329.   The former claim, however, is present in this case, and the Third Circuit's position appears to be inconsistent with this circuit's position as set forth in King, 983 F.2d at 1135.   We affirm the district court's finding that plaintiffs' express warranty claim is preempted, as that result accurately reflects the law in this circuit.  Accord Martello v. CIBA Vision Corp., 42 F.3d at 1167, 1169 (8th Cir.1994).  As we noted previously, prior decisions by panels of this court may be overruled only by the full court sitting en banc, absent exceptional circumstances not present here.  Newman, 49 F.3d at 11.3

D. Remaining Claims

32
Plaintiffs advance a number of constitutional arguments challenging Congress' power to enact Sec. 360k(a) and to displace state tort law.  We have reviewed these arguments and find them it be without merit.

III.

33
Because all of plaintiffs' claims are preempted by Sec. 360k(a) of the MDA, we affirm the district court's dismissal of this suit.  We end with this quotation from the district court's opinion:


34
This is a particularly poignant case in which the heirs of a woman who died during angioplasty are being found not to have the right to seek compensation for the damages they have undoubtedly suffered.  The government has vigorously enforced the applicable criminal and civil laws.  Nevertheless this decision may cause some, including those who enacted the law, to question whether complete preemption of private rights of action is the most fair and effective means of balancing the legitimate, competing interests of promoting innovation and reasonably assuring the safety of complex medical devices.  It is axiomatic, however, that the courts must faithfully give effect to the intentions of Congress when they are clearly expressed by statute, as they have been in this case.  Defendants' motion to dismiss, therefore, must be granted.


35
Talbott, 865 F.Supp. at 40.


36
Affirmed.



*
 Of the Eighth Circuit, sitting by designation


1
 See, e.g., Anguiano v. E.I. Du Pont De Nemours & Co., 44 F.3d 806, 809 (9th Cir.1995) (dicta);  Martello v. CIBA Vision Corp., 42 F.3d 1167, 1168 (8th Cir.1994), cert. denied, --- U.S. ----, 115 S.Ct. 2614, 132 L.Ed.2d 857 (1995);  Gile v. Optical Radiation Corp., 22 F.3d 540, 542 (3d Cir.), cert. denied --- U.S. ----, 115 S.Ct. 429, 130 L.Ed.2d 342 (1994);  Duncan v. Iolab Corp., 12 F.3d 194, 195 (11th Cir.1994) (per curiam);  Stamps v. Collagen Corp., 984 F.2d 1416, 1420-21 (5th Cir.), cert. denied, --- U.S. ----, 114 S.Ct. 86, 126 L.Ed.2d 54 (1993);  Slater v. Optical Radiation Corp., 961 F.2d 1330, 1333 (7th Cir.), cert. denied, --- U.S. ----, 113 S.Ct. 327, 121 L.Ed.2d 246 (1992)


2
 But cf. National Bank of Commerce v. Kimberly-Clark Corp., 38 F.3d 988, 992 (8th Cir.1994) (holding that "when a statute only preempts state requirements that are different from or in addition to those imposed by federal law, plaintiffs may still recover under state tort law when defendants fail to comply with the federal requirements");  Slater, 961 F.2d at 1334 (stating in dicta that preemption under Sec. 360k(a) "is limited to efforts by states to impose sanctions for compliance with federal regulations")


3
 After oral argument, plaintiffs brought to our attention Lohr, 56 F.3d at 1335, in which an Eleventh Circuit panel held that a plaintiff's negligent design and negligent failure to warn claims were not preempted by Sec. 360k(a).  The court in Lohr, however, explicitly based its holding on the fact that the device in question had not gone through the pre-market approval process, but instead was marketed under Sec. 510(k) as "substantially equivalent" to an existing device.  Lohr is thus distinguishable from cases, like this one, where the device was subject to the premarket approval ("PMA") process, as the Lohr court itself noted.  Id. at 1347 ("Appellee's heavy reliance on ... King ... is misplaced because the device at issue in [that case] had undergone the full PMA process before it entered the market.")